CHIEF JUSTICE WILLIAMS
delivered the opinion oe the court.
This was a suit by ordinary petition on a lost note. The defendant, for defense, alleged that he and Moss were Confederate soldiers, and said note- was executed within the Confederate States for Confederate currency, which at the time was not worth more than fifteen cents on the dollar of United States currency, and when due worth nothing; also that it was an illegal and vicious consideration. The affidavit of loss upon which the suit was brought and the petition averred it was due one day after date, which is not controverted; and, however improbable that such a decline happened the next day, we can not say this was not so; but, whether so or not, its value was an issuable fact, and the demurrer to the answer should have been overruled.
In Thorington v. Smith, 8 Wallace, 1, the Supreme Court of the United States recognizes a distinction between notes executed within the Confederate States, during the war, where its currency was the only circulating medium, and in the adhering- states; and as to the former recognizes the rule that the value of the consideration, when payable, may be put in issue and determined.
In said cause it is further recognized that while the *602issue of suet currency was designed to aid the rebellion, yet the main object of the people in its circulation was the conducting and carrying on their commerce; hence it is a valuable and not vicious consideration.
Wherefore the judgment is réversed, with directions to overrule the demurrer to appellant’s answer and amended answer, and for a trial of the issue, and ascertainment of the gold value of the consideration of the note.